Chief Judge Lippman (dissenting).
The presumption of innocence for those accused is “the undoubted law, axiomatic and elementary, and its enforcement lies at the foundation of the administration of our criminal law” (Coffin v United States, 156 US 432, 453 [1895]). The unwarranted shackling of defendants strikes at the heart of the right to be presumed innocent, and for the reasons that follow, I respectfully dissent.
In a bench trial, the factfinder determines whether the defendant poses a particular security risk that warrants restraint. Here, the trial judge chose to keep the defendant in shackles throughout his trial despite the lack of any individualized security concerns stated on the record. The District Court’s actions intimated that it believed defendant to be a dangerous character who needed to be restrained, which inevitably affected its role as factfinder before a scintilla of evidence was presented. The use of shackles without record justification in a bench trial presents a scenario with unique dangers, different from the ones addressed in People v Clyde (18 NY3d 145 [2011]) and People v Cruz (17 NY3d 941 [2011]).
We held in People v Buchanan (13 NY3d 1, 4 [2009]) that “as a matter of New York law . . . it is unacceptable to make a stun belt a routine adjunct of every murder trial, without a specifically identified security reason” and without reaching the constitutional due process issues discussed in Deck v Missouri (544 US 622, 626 [2005]). We determined that ordering a defendant to wear a stun belt without a basis in the record was an egregious error that itself warranted reversal. Here, were it necessary to reach the constitutional issues, I would certainly agree with the majority’s view that the present facts comprise a violation of constitutional rights under Deck v Missouri (544 US at 626; see US Const 5th, 14th Amends). Under our state law framework in Buchanan, having the trier of fact order the shackling of a defendant without an individualized determination of the defendant’s security risk is an egregious error that requires a new trial. Not only is a defendant “entitled to appear in court with the dignity and the self-respect of a free and innocent man” (People v Roman, 35 NY2d 978, 979 [1975]), a defendant is entitled to have his case decided by a judge who has *746due regard for the rights of the accused and the decorum of the courtroom. In a bench trial where the court chooses to keep a defendant in shackles without adequate record justification, the judge prioritizes convenience over the administration of justice. Allowing a defendant to attend his own trial without restraints and to participate in his defense is crucial, and a defendant should not be tried in an undignified atmosphere, stripped of the presumption of innocence.
The People urge the Court to assume that the unexplained use of handcuffs and restraints will never have an effect on a judge’s determination of a defendant’s guilt or innocence. To take the People’s position is to obviate the need for any harmless error analysis in a bench trial, as they propose that a judge will always be insulated from prejudice on any matter. To make this assumption is to degrade a defendant’s right to be presumed innocent. Visible shackles give the impression to any trier of fact that a person is violent, a miscreant, and cannot be trusted (see People v Clyde, 18 NY3d 145, 158 [2011, Lippman, Ch. J., dissenting] [shackling is “understood to be reserved for the management of dangerous and explosive individuals—persons presumptively predisposed to violent crime”]).
Even if the Court should decide the present case based on a harmless error analysis, as the majority proposes, the People did not prove “beyond a reasonable doubt that the [shackling] error complained of did not contribute to the verdict obtained” (Deck v Missouri, 544 US at 635, quoting Chapman v California, 386 US 18, 24 [1967] [internal quotation marks omitted]). Upon a constitutional harmless error analysis, there has been insufficient showing that the defendant was not prejudiced and that the shackling error did not affect the verdict (see People v Clyde, 18 NY3d 145, 153-154 [2011] [considering “the quantum and nature of the evidence against defendant if the error is excised” and the error’s effect on the factfinder in determining whether an error is harmless]). Here, the improper shackling of defendant without basis in the record cannot have been harmless error because the evidence against defendant was not overwhelming. While the evidence was legally sufficient to convict defendant, there was testimony at trial that in defendant’s limited mind, his behavior amounted to nothing more than bantering or teasing. Indeed, the police characterized defendant as “slow in his movement and speech,” “timid,” and “deficient],” and the complainant testified that he never felt scared by the encounter or defendant. There was little indication *747that the encounter between the complainant and defendant was sexual in nature. Given that defendant’s conviction stemmed almost entirely from the, at times, inconsistent testimony of a 12-year-old boy, the evidence was far from overwhelming.
I continue to believe that “[gliven the very basic interests at stake, and the ease with which they can properly be afforded the judicial consideration they are due, there should be a clear rule that the failure to make a record to justify restraining a defendant at trial will necessitate a new trial” (People v Cruz, 17 NY3d 941, 947 [2011, Lippman, Ch. J., dissenting]). This rule should be no less imperative in bench trials, where the judge is the sole trier of fact.
Judges Graffeo, Read, Smith and Pigott concur with Judge Cipajrick; Chief Judge Lippman dissents in a separate opinion.
Order affirmed.